MEMORANDUM **
Angelina Damitas Echeverria-Ruiz, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s order denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for substantial evidence the BIA’s factual determinations, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and review de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the BIA’s denial of Echeverria-Ruiz’s application for withholding of removal because she failed to establish that the guerrillas targeted her because of her political opinion or any other statutorily protected ground. See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997) (holding that persecution by militants for purpose of recruitment does not establish a nexus to a protected ground). Furthermore, the record does not compel a finding that it is “more likely than not” that the government would persecute her upon return to Guatemala. See Hakeem, 273 F.3d at 816.
Echeverria-Ruiz’s due process claim fails, because even if the corroborating declaration were given full weight, it would merely confirm rather than add to other evidence in the record, and EcheverriaRuiz would still be unable to establish entitlement to withholding of removal. See Halaim v. INS, 358 F.3d 1128, 1136 (9th Cir.2004) (holding petitioner must show prejudice to prevail on due process claim).
Echeverria-Ruiz did not raise, and therefore waives, her claim for relief under the CAT. See Martinez-Serrano v. INS, *61094 F.3d 1256, 1259 (9th Cir.1996). To the extent she challenges the denial of her asylum application, we lack jurisdiction to review the BIA’s untimeliness determination. See Hakeem, 273 F.3d at 815; Ramadan v. Gonzales, 427 F.3d 1218, 1221 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.